Title: From Benjamin Franklin to Landais, 12 February 1780
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, feb. 12. 1780.
You are pleased to blame me for your long stay in Paris. I have not heard of any Opportunity you have had of going to America, and if you had been there you must have waited as long for the Arrival of the Alliance before you could have had the Court martial you desire. There seems then to have been no time lost.
When you desired me formerly to order your Things to be taken out of the Alliance, I answered that if you chose to have them taken out, it was proper for you to give such orders and appoint some friend in Holland to receive and take care of them for you. The ship lay there a long time after. I now acquaint you that she is probably at L’Orient, where you may take the same step if you approve of it.
You received Money for your Expences to Paris from Mr. Neufville you have since had a Considerable sum for your expences here of Mr. De Chaumont, and will undoubtedly receive more if necessary for that purpose: But as to furnishing you with Money to buy Things you say you have lost, and which you might have had and may probably still have for asking I do not see the Necessity or the Reasonableness of it.
If you call on monday morning for the remaining Papers and bring with you those I have already certified, that I may have them all tack’d together under one seal, you will then be possess’d of the whole you ask. I am sir, &c.
Capt. Landais.
